It is with a deep sense of pleasure that I 
venture to associate myself with the many 
well-merited complimentary statements, as my 
sources have indicated, made to Mr. Hollai on his 
election to this most important office of 
President of the General Assembly. I am sure 
that, as his predecessor and others before did, 
he will conduct the affairs of that office so as 
to enhance its authority and add greater lustre, 
meaning and dimension to the office itself and 
the Organization which its serves. I should like 
also to extend to the Secretary-General my 
warmest congratulations on his appointment as 
administrative head of this world body. He has 
assumed the reins of office during a year of 
varied far-reaching problems in different parts 
of the world. I wish to assure him that Saint 
Vincent and the Grenadines will give full support 
to his endeavours to bring this troubled world by 
patient diplomacy to confront, face and resolve 
its problems, and so wish him a pleasant and 
rewarding term in office during which he will 
draw increasingly the respect of all inside and 
outside the Organization.
The election of Mr. Hollai at this thirty-seventh 
session comes at a time of unprecedented 
conflicts and tension in the world. It was the 
ambitious hope of the founders of this United 
Nations that such problems as obtain today should 
not be the lot of the world. That these conflicts 
and tension exist and have persisted over the 
years is a serious continuing reflection on 
national attitudes: ambition, aggressiveness, 
duplicity, pride and honour.
Thirty-seven years after the founding of the 
Organization, the only real change has come from 
expanded membership. Many former subject peoples 
are now free and independent, though not all are 
equal. National attitudes are following, in most 
cases, the same consistent pattern. We refuse to 
learn from the experiences of the past. 
Consequently, people are dying, combatants as 
well as non-combatants in Lebanon, Afghanistan, 
Kampuchea, Iraq and the Islamic Republic of Iran, 
Namibia and elsewhere, all in the name of 
furthering national ambition and objectives.
For yet another year I urge again that the time 
has come for all Member States to condemn, and to 
continue to do so in the strongest possible 
terms, acts which clearly violate the Charter, 
resolutions and principles of this important 
world body. It must be realized that the Charter 
is not an instrument to be accepted when it is a 
convenient adjunct to national policy and 
abrogated when it is not. The Charter must be 
accepted as establishing an international code of 
conduct between nations. A code it is. By 
membership of the Organization we have all agreed 
to conform to its spirit and intent. It 
recognizes that disputes are often unavoidable 
given the present emotional level of the 
development of man. He may perhaps evolve into a 
different creature in another half million years, 
but for now he is Homo Homini Lupus. It was 
recognized that for our generation a mechanism 
was necessary, hence a machinery for the 
resolution of disputes was established. If the 
Charter is to be respected and if the authority 
of this body is not to be eroded, it must be 
respected, the machinery for resolving disputes 
must be rigidly adhered to, however painfully 
slow and frustrating may be the negotiations. 
Parties once at a negotiating table must show a 
willingness and desire to reach a consensus. This 
is the sane way, the humane way, the wisest and 
most resource-conserving way. Is it so difficult 
for leaders to accept this?
I know there are those who would frown and say 
that this is Utopian and an unrealistic diatribe, 
for to accept this is to contemplate the 
remodelling of the innate conflicting attitudes 
of man. Yet, whatever may be said, it is always 
better for both sides to avoid confrontation and 
to settle a dispute at the conference table than 
on the battlefield. Even for the apparent victor, 
there are often more hydra heads springing from 
unexpected quarters than the one which the 
attempt was made to cut off by force of arms, by 
military surgery.
Since 1947 there have been continuous problems 
between Israel, the Palestinian people and the 
Arab nations. For 35 years this problem has 
preoccupied the attention of the Assembly and of 
the Security Council and has not been resolved 
because of the two genuine but conflicting claims 
by the protagonists of both camps. Israel demands 
the right to exist within secure borders. The 
authentic voice of the Palestinian people, the 
Palestine Liberation Organization, demands a free 
and autonomous State in an area that is not 
exclusive of Israel.
Recent events in Lebanon have compelled my 
country to look at this issue in greater depth 
and to speak out about the wanton destruction and 
carnage that have taken place, particularly in 
west Beirut. The death and destruction wrought 
before the massacre were inexcusable and 
indefensible by any norm of international law; 
but that a massacre that should have been 
foreseen or guarded against should have been 
committed while aid and assistance were given by 
Israel to the Christian militia deserves strong 
censure from the Assembly. A dark deed has drawn 
sharp and bitter protest and is viewed, 
justifiably so, with horror by civilized and 
rational people everywhere. That that act should 
have been committed on the soil of one Member 
State by another and that the army of the country 
ravaged is not at war or even in a state of 
preparedness for war makes it all the more 
reprehensible.
Whatever allegations Israel may make to justify 
its conduct and action, the scale of the Israeli 
response was totally unwarranted and 
unjustifiable and cannot with good conscience be 
supported even by their most ardent admirers. The 
Old Testament advocated an eye for an eye; but 
Israel has taken 100 eyes for one eye. It is a 
most callous, inhuman display of brute military 
might which, while it may have achieved its 
political and military objectives, has released 
other possible adverse international forces which 
may be contained only if Israel withdraws its 
troops immediately and without pre-conditions 
from Lebanon and thereafter shows a willingness 
to accept that if it is to live within secure 
boundaries, as Security Council resolution 242 
(1967) of 22 November 1967 stipulates, there must 
be an accepted corollary that it is the 
inalienable right of the Palestinian people to 
have a homeland. The recent massacre now brings 
this need into sharper focus.
Countries have to be careful that they do not, 
even by winning a war, lose the respect and 
goodwill of the international community as Israel 
has now done so successfully. No country, however 
large can allow itself to become an international 
outcast; still less one that is small, even 
though it is in possession of a powerful military 
machine. We all need the goodwill, friendship and 
support of each other. Total isolation must be 
the worst tragedy with which any country can be 
beset. Israel must in its own interest cease 
actions which suggest that it has a total 
disregard for international opinion.
If we, inside and outside the Assembly, accept 
facts, however unpalatable they may be, apparent 
problems may become soluble and inexcusable and 
unpardonable Christian barbarities such as 
occurred in west Beirut may not recur. The fact 
is that Israel exists in the hearts of all 
Israelis and as a State. The fact is that the PLO 
exists in the hearts of all Palestinian people, 
wherever they reside. It is therefore ridiculous 
for either side to refuse to accept the existence 
of the other.
For either side to continue to take firm and 
unyielding positions on this issue could lead to 
other even more tragic events which, while they 
must redound to the shame of the perpetrators and 
be to the utter disgust and anger of civilized 
people must not occasion guilt among us for any 
failure on our part to put an end to this impasse.
There are now three options to be examined in the 
search for a peaceful solution to this Middle 
East crisis: first, the much-criticized and by 
some rejected Camp David accords; secondly, 
President Reagan's initiative; and, thirdly, the 
plan adopted at the Twelfth Arab Summit 
Conference, at Fez.The opposing leaders should 
now come together and, with assistance, so 
orchestrate their actions that an effective and 
lasting peace can come to the area. Those who can 
encourage this process must do so, so that peace 
can come to a troubled and tortured land, 
Lebanon; so that peace can come to a strife-prone 
and strife- torn region, the Middle East; so that 
peace can exist between the Israelis and the 
Arabs, based on a just settlement of the 
Palestinian problem: a homeland.
Lebanon should now be given the opportunity to 
become a unified country and to live and trade in 
peace. Its new President and Government must be 
given the support of the international community 
to make this possible. It is for the President 
and his Government to decide when all 
non-Lebanese troops should leave their country. 
When it is clear that the Lebanese army, with 
international financial support, is firmly in 
control, they should, on request, all immediately 
depart.
The international community must not appear to be 
indifferent to the fate of Afghanistan, a 
relatively small country of 15.5 million people. 
Foreign troops are in that country. The presence 
of those troops is being contested by the 
inhabitants of that country—the Afghans. Whatever 
may be the stated reason for the presence of 
those foreign troops—whether in support and at 
the request of the present Government or 
otherwise—it is evident that a significant 
segment of the population, indeed a majority, is 
opposed to the Government and to the presence of 
those foreign troops. The fact is not 
contestable, since poorly equipped Afghans at 
great expense, in terms of loss of life and 
property, and at great suffering—both to 
combatants and to non-combatants—continue to wage 
resistance to an occupation of their country 
which they consider to be undesirable.
Neighbouring States have over 3 million—or about 
one fifth—of the Afghans as refugees, placing 
great strain on the resources of those countries. 
Pakistan alone has over 2.7 million. Providing 
for these refugees is utilizing a substantial 
portion of the resources of international relief 
organizations. AH this must make one wonder what 
purpose is served by a continuing stalemate with 
blood, death and suffering as the end-product. 
The image of the occupying Power internationally 
is being affected, and the validity and wisdom of 
its political and military objectives must be 
questioned. Without asking for a response, I am 
sure that Afghanistan is an embarrassment to that 
occupying Power. It has touched a lever which it 
now wishes, quite likely, it had never touched, 
yet still somehow refuses to release.
I appeal to the occupying Power to show that 
great courage which I know it possesses, and of 
which it is capable, and set a small country free 
to determine its own future as it wishes. Let it 
hold discussions with the Afghan nationalist 
fighters with a view to ending the conflict; let 
it agree to the holding of elections under United 
Nations supervision and secure observer status 
for such a team; let it negotiate, if possible, a 
neutral Afghanistan, but this should not be a 
pre-condition for the holding of free and fair 
elections. I appeal further to the occupying 
Power to start the process now and show the 
greatness and compassion of which it is capable. 
We of the Assembly must all work unceasingly to 
bring to an end the cycle of suffering, death and 
destruction occurring in that once quiet and 
peaceful country, now turned into a divided, 
suffering and unhappy land.
The Kampuchean question is another very sad 
continuing episode. It is wrong for any outside 
Power to impose itself by force of arms on 
another country or by direct intervention decide 
who should administer a country. It is all the 
more heinous when to achieve that result it 
occasions untold human suffering. Those foreign 
troops now in occupation of Kampuchea should be 
removed. Our national concern is that we cannot 
be indifferent to human suffering, regardless of 
when or where it may occur but especially when it 
occurs under the domination of a foreign Power 
determined to demonstratethat might is right. Let 
the people decide whether they wish the new 
Coalition or the present Phnom Penh Government.
The foreign troops occupying Kampuchea have 
caused, in addition to the loss of lives and 
property, severe refugee problems in neighbouring 
countries. Will this unremitting foreign 
intervention never cease? It should and must. The 
Kampucheans should be left in peace to determine 
their future by dialogue and through a freely 
supervised electoral process.
The Iraqi-Iran war, although not one in which 
foreign troops are the interventionists or the 
protectors of their perceived but often misjudged 
interests, is nevertheless a terrible war, being 
fought with the most sophisticated types of 
conventional weapons in an important and 
sensitive part of the world. It is not for Saint 
Vincent and the Grenadines, at this stage, to 
attempt to apportion blame before being fully 
apprised of all the facts; it is enough to 
recognize that this senseless slaughter of the 
flower and youth of both countries is a reckless 
squandering of an important national resource. 
The armies of the contending forces should agree 
to withdraw, at all points, within their 
respective borders and begin negotiations with a 
view to concluding a peace treaty. If there are 
any Member States which can in some measure 
exercise influence on one side or the other, or 
both, they should do so before this dread 
malignancy takes on incurable proportions—before 
it spreads even further, with dire consequences 
for peace in that region and for world peace. One 
cannot permit reason to be blind or deaf in a 
dispute. It is like searching for a tiger while 
blind and deaf, only to be destroyed by it.
Saint Vincent and the Grenadines urges the 
representatives of Iraq and the Islamic Republic 
of Iran to give support to the resolution of the 
Security Council and the sentiments of the 
General Assembly and, within the limits 
permitted, persuade their Governments to take 
such differences as exist to the conference table 
and endeavour to resolve them within the terms of 
the Charter of the United Nations and resolutions 
of the Security Council and the Assembly.
Yet another year approaches without the 
inhabitants of Namibia having the right to 
determine their future as a free and independent 
people. For yet another year a regime in South 
Africa which refuses to recognize racial equality 
and which has institutionalized the dehumanizing 
system of apartheid against the black majority 
within its borders persists by every ruse and 
various stratagems to frustrate the aspirations 
of a people that wishes to be no longer a ward 
but a proud people in a free and equal country.
The question of independence for Namibia should 
not be linked to any pre-condition, particularly 
when it is an issue not related to Namibia 
itself, but of a third State. Understandable, 
from a South African point of view, as that 
concern may be, no one should allow a direct and 
separate issue to be beclouded by what is, in our 
view, an extraneous consideration. The question 
for the General Assembly is no longer 
independence itself but where do we go from here 
to bring about independence for Namibia. The 
question of what progress is being made by the 
contact group on the implementation of the United 
Nations plan is speculative but this is still 
probably an area where results could be achieved. 
Let us intensify our actions to ensure that this 
issue is resolved before the Assembly meets for 
its thirty-eighth session.
As a Member State, we shall continue to state 
that the greatest challenge to the effectiveness 
of the Assembly lies in the deliberate erosion of 
its authority by its members. Perhaps Saint 
Vincent and the Grenadines may have unwittingly 
been an offender already. Nevertheless, we should 
not ignore the Charter or resolutions of the 
United Nations without at the same time 
appreciating the adverse effect this must have on 
its total responsiveness. For small States such 
as Saint Vincent and the Grenadines, it should be 
obvious that it is necessary to ensure at all 
times that the United Nations is strong and responsive 
to problems, with the ability, through the 
collective will of the Assembly, to enforce its 
authority with regard to regional and world peace 
for the good of all mankind, since it is the best 
guarantor of the protection and independence of 
such States.
Too often nations avoid the peaceful path and 
resort to arms, with unforeseen results. In a 
world replete with border disputes, civil 
terrorism and guerrilla unrest, and territorial 
claims, especially in this hemisphere, prudence 
and caution should make the negotiating table 
attractive. The path to a negotiated settlement 
or the resolution of disputes by discussion can 
at times be slow; yet this in itself should in no 
way frustrate the process. The results of quiet, 
painstaking diplomacy, even if the disputes are 
ultimately resolved through the process of 
arbitration, have always so far been more 
beneficial than the results of war.
I spoke at length at the 23rd meeting of the 
twelfth special session on disarmament, and I do 
not propose to add anything further to what I 
said then except to welcome the start of 
discussions between the super-Powers on nuclear 
disarmament in the hope that it will be treated 
in as serious and urgent a manner as the gravity 
of the situation warrants. However, I would like 
to read out one portion of that statement: "Given 
the suspicion and distrust that exist between 
countries, it can be appreciated that there are 
tremendous obstacles to be overcome in bringing 
about real and lasting disarmament. "Countries 
that have been suspicious of each other for 
years, and still are, will not suddenly believe 
each other's words. Therefore, in order to 
eliminate this element of fear and doubt, which 
is the result of suspicion and mistrust, 
inspection and verification must be accepted as 
an inescapable provision of any such treaty. Any 
genuine desire to achieve disarmament must 
realistically accept that States have to move in 
the direction of an open-door policy rather than 
a closed-door policy. The prerequisite for 
reaching agreement on disarmament seems to be the 
ability of the parties to convince each other 
that no advantage is sought over the other and 
that there is nothing to hide by thereby 
guaranteeing the right of access to each other's 
territory for inspection. What should then be 
decided will be who would do the inspection and 
how such inspection should be carried out—whether 
by a team selected and controlled by this world 
body and answerable only to this world body or 
otherwise. This would actually mean that there 
would have to be a re-examination of the national 
concept of sovereignty and territorial 
jurisdiction. There can be no diminution or 
compromise of authority in giving to another an 
entitlement that would be reciprocal. This is the 
whole concept of ambassadorial and consular 
representation which specifically limits national 
jurisdiction on national soil and which 
encroaches upon national sovereignty in certain 
cases. This is now an internationally accepted 
principle set forth in a Convention. There are 
very rare occasions when this Convention is 
violated and, when it is, it is as a result of 
traumatic shocks within a national society. 
Similarly, what has been achieved in the area of 
diplomatic reciprocity should prove to be no more 
difficult in verifiable inspection to achieve 
disarmament. Willingness to agree to inspection 
is an indication of acceptance of how crucial 
inspection must be in reaching agreement on 
disarmament."
It must not be thought that it is only the United 
States of America and the Union of Soviet 
Socialist Republics that are concerned, for all 
mankind is concerned. We, the others, the silent 
spectators, are all deeply concerned. There 
should and must be an end to nuclear 
proliferation, through a balanced reduction of 
the existing terror. Ultimately there should be 
an end to the international arms race in general, 
for which a few countries are responsible. It is 
they that possess the real capacity to fuel the 
arms race; and once they show the will it can and 
will cease.
One of the continuing, lingering problems with 
which the Assembly is confronted is the creation 
of conditions conducive to the reunification of 
countries divided because of political and 
ideological differences or differences of 
language or religion. It must be a source of 
great hardship when the fabric of life in the 
parts of a divided country is torn. When there is 
little or no contact and when it is difficult for 
friends or families to be reunited, there is the 
temptation to want to resolve the problem by 
other than peaceful means. Consequently, in 
divided countries, when restraint has been shown 
it deserves praise, and the Governments must be 
further encouraged to seek the negotiating table 
as the best and most practical way to a solution. 
They should renounce the resolution of any 
dispute by means other than those the Charter 
envisages, even though they may not be Members.
Not all these divided countries seek or can seek 
admission to the United Nations, but those that 
can and do seek admission should be admitted, 
either together or individually, without the 
possibility for any of the five permanent members 
of the Security Council exercising a veto against 
such admission. Such admission, in the view of my 
country, would assist in the promotion of peace 
and might well contribute to the realization of 
the national aspiration for the reunification of 
the divided countries. Although past experience 
has in no way suggested that there is reason for 
optimism, it has shown that admission has lowered 
the threshold of tension between divided 
countries, increased contacts in different areas 
and permitted a greater degree of dialogue.
There is a place for both the Republic of Korea 
and the Democratic People's Republic of Korea in 
the Assembly. It is time the wounds of division 
were healed. The process of healing can begin 
here. Friends of both the South and the North 
should make this process possible.
We in the Assembly must address once again the 
very grave danger to world security posed by 
international terrorism, which now appears to 
make a target of a diplomat for no reason other 
than that in the discharge of the functions of 
his office he speaks for his country and thereby 
personifies his country. We must bring our minds 
to bear on this problem so that those who perform 
duties similar to our own work can do so in 
greater safety. No self-respecting nation can 
permit itself to be blackmailed by the dark deeds 
of the terrorist. No self-respecting nation can 
submit to the will of terror. In such a situation 
selective terror could be applied against a 
country extraterritorially to achieve the 
objective, and unless and until all the countries 
of the world community take firm and serious 
collective responsibility for discouraging the 
commission of such acts on their soil by 
inflicting for such offences the severest 
penalties permitted under their legislation, when 
the perpetrators of the offences are apprehended, 
the trend is not likely to be contained.
While man continues to demonstrate his inhumanity 
on the field of conflict and by oppression in 
other forms, there still remains a vast gap 
between the rich and the poor countries of the 
North and the South. Prodigious sums are budgeted 
and spent on the production, stockpiling and 
deployment of weapons of mass destruction, both 
nuclear and conventional. While the budgeted cost 
of defence increases, in most cases 
substantially, only a few nations have yet been 
able to achieve the United Nations target figure 
of 0.7 per cent of the gross national product, in 
aid to developing countries, to be attained by 
1985.
The International Development Strategy for the 
Third United Nations Development Decade, 
certainly recognized the urgent need for aid 
flows to the developing world. Such payments 
include contributions made via multilateral 
institutions. Countries of the Development 
Assistance Committee are among those that have 
made the highest contribution of resources on 
liberal terms to developing countries as a whole 
as a percentage of their gross national product. 
In fact, four countries in the Committee exceeded 
the targeted amountin 1979 and 1980. According to 
1980 figures, and based on information from the 
UNCTAD secretariat, the Kingdom of the 
Netherlands contribute gross national product 
with 0.99 per cent, and the lowest contribution 
from the countries in the Committee was 0.17 per 
cent. On average, the Development Assistance 
Committee countries gave just 0.57 per cent of 
gross national product in 1980—that is, just over 
half of the targeted amount. Only members of the 
Organization of Petroleum Exporting Countries 
exceeded 1 per cent, with an average of 1.51 per 
cent in 1979 and 1.45 per cent in 1980.
While this terrible world recession has with 
high, though now falling, interest rates caused 
rising unemployment everywhere from the 
industrialized North to the impoverished South, 
with only a few exceptions, and has contributed 
to budgetary strains, balance-of- payment 
problems and liquidity squeezes within the 
economies of the developed and the developing 
countries, and may well tend to cause the 
development of an inward-looking attitude, 
nevertheless, even though it is natural for all 
Governments to be preoccupied with national 
concerns, introspection should not blind 
Governments to the realities of the world around 
them. Although the reality may be that some 
countries are facing severe financial and other 
problems, those small island States with highly 
vulnerable economies often based solely on 
primary products are in a still more perilous 
state and in need of greater official development 
assistance than ever before.
In his address to the Commonwealth Finance 
Ministers at a meeting held at Marlborough House, 
in London, on 30 August last, the Commonwealth 
Secretary-General had this to say: "... the 
tightening of lending because of the danger of 
default can precipitate the very danger it seeks 
to avert and quicken economic collapse. Joint 
action by private banks alone cannot provide an 
adequate, reliable basis for handling problems of 
today's dimensions. The liquidity squeeze is 
superimposed on a contraction of resource flows 
to developing countries. Aid flows from the 
Development Aid Committee and OPEC as a 
proportion of gross national product are 
declining, and the growth in World Bank lending, 
including from the International Development 
Association, is already projected at much lower 
levels than in the past." This prognosis is 
gloomy for the developing countries. However, 
because the economies of the world are 
interdependent, it is also gloomy for the rich 
industrialized world. Of sheer necessity the weak 
must and will, through trade, directly promote 
the economic well-being of the rich. The rich 
should therefore continue to be generous in their 
aid to the poor, for a better world, such help is 
a necessary priority. As we all now stand 
watching a world writhing in financial and 
economic agony, we should not allow our national 
concerns to override all other interests and so 
shelve the need to renew the North-South dialogue 
in an effort to deepen our understanding of the 
institutional mechanism required to promote the 
introduction of a new economic order.
There can be no doubt that there is a need for 
the restructuring of the world's economies. 
Neither the old nor the new economic theories 
seem capable of energizing the developed or 
developing economies upon which the economies of 
the poor and the underdeveloped countries are so 
dependent, whether for the sale of their primary 
products or in the area of tourism. There are too 
many external factors that seem to interplay and 
impinge upon national planning over which 
national planners have no control. It is the 
unpredictability of the multinational interplay 
of forces and factors with which small 
underdeveloped countries must contend and over 
which they have far less control than the 
developing or the developed countries.
When the higher-priced production of beet sugar 
is subsidized within the European Economic 
Community, causing large surpluses in production 
and competition, the world demand for cane sugar 
falls, creating huge surpluses in developing 
countries, thereby sending prices down drastically, 
with the result that economies dependent on that 
crop are utterly destroyed, causing serious 
balance-of-payments problems. These are some of 
the difficulties which are beyond the control of 
national planners. There is therefore a need for 
the Economic and Social Council to look 
critically at this problem to persuade States 
which have been subsidizing the overproduction of 
beet to recognize the harm they are doing and to 
correct this injury.
There are some programmes which in my country's 
view are having an impact. One such is UNDP. 
Since just before our independence, it has been 
having quite a significant impact on our 
developmental efforts in the area of statistics 
and economic advisory services. Since it appears 
that programmes of the Organization are in all 
probability going to be affected by the 
inadequate contributions of Members, it is our 
hope that this useful Programme will continue to 
receive the support of the international 
community. For our part, we are prepared to try 
to make our own modest contribution to this 
worthwhile Programme. As we demonstrate our faith 
in it, my country expects donors to keep faith 
with us and support it—not less generously, but 
rather more generously, than previously.
In my country's policy statement on admission, at 
the thirty-fifth session, I said that our 
position on issues would be made quite clear. Our 
intention would always be to assist this world 
body in achieving and maintaining world peace as 
well as economic and social justice. We meant it 
then, and we still mean it. I wish to conclude as 
I did then: "The Assembly can be a most effective 
instrument; but it cannot be and will not be 
greater than all of us collectively have the will 
to make it. Each of us representatives possesses 
the perception by conscience to know right from 
wrong. Nevertheless, we are all subject to the 
policies of our Governments and must represent 
them or resign. But can we not in the light of 
our thinking strive to influence those decisions, 
if-by so doing we would enhance respect for the 
integrity and credibility of this world 
Organization? To fail in this endeavour is not 
the problem; only to fail to try."
"General Assembly" is a mere name. We are all 
gathered here in the General Assembly. "United 
Nations" are only words. Our countries constitute 
the United Nations. They can serve us as the 
Charter intended, if only we let them.
